                                  UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS


 SONICSOLUTIONS ALGAE CONTROL, LLC,                           )   Civil Action No.
 SONIC SOLUTIONS, LLC, and                                    )
 ALGAECONTROL.US LLC,                                         )
                                                              )            VERIFIED
                         Plaintiffs,                          )       COMPLAINT FOR
                                                              )      INIUNCTIVE RELIEF
 V                                                            )        AND DAMAGES
                                                              )          (IURY TRIAL
 DIVERSIFIED POWER INTERNATIONAL, LLC,                        )         DEMANDED)
 and ANTONIO TRIGIANI,                                        )
                                                              )
                         Defendants.

                                       I.         INTRODUCTION

        1.      Plaintiffs SonicSolutions Algae Control, LLC, Sonic Solutions, LLC, and

AlgaeControl.US LLC seek immediate injunctive relief, including a temporary restraining order,

to prevent the demise of Plaintiffs' business and other irreparable harm arising from Defendants'

intentional, tortious interference with Plaintiffs' contractual relationships, contract rights, and

business relationships; breach ofcontract; unfair business practices; false advertising; and

defamation. Plaintiffs also seek a permanent injunction and damages, including punitive

damages, as further stated herein.

                                            II.     PARTIES

       2.      Plaintiff SonicSolutions Algae Control, LLC ("SSAC") is a Delaware limited

liability company with its principal place of business at238 Bridge St, Unit B, Northampton,

Massachusetts, 01060.
         3.       Plaintiff Sonic Solutions, LLC ("Sonic Solutions") is a Massachusetts limited

liability company with its principal place of business also at 238 Bridge St, Unit B,

Northampton, Massachusetts,           01   060.

         4.       Plaintiff AlgaeControl.Us LLC ("ACUS") is a South Carolina limited liability

company with a business address of 1514 Mathis Ferry Rd, Suite 14, Mt. Pleasant, South

Carolina 29464.

         5.       On information and belief, Defendant Diversified Power Intemational,LLC

("DPI") is a Tennessee limited liability company with           a   principal place of business at 4I4

Century Court, Piney Flats, Tennessee 37868.

         6.       On information and belief, Defendant Antonio Trigiani is an individual residing in

Tennessee and is the sole owner and president of DPI.

                               III.         JURISDICTION AND VENUE

         7.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. $ 1332(a)

because no    plaintiff   shares a state    of citizenship with any defendant and the amount in

controversy exceeds $75,000.

         8.       Venue is proper in this District pursuant to 28 U.S.C. $ 1391(b)(2) because it is a

judicial district in which a substantialpart of the events or omissions giving rise to the claims at

issue occurred.

                                                  IV.   FACTS

    A.        Defendants Execute a Nondisclosure and Noncompete Agreement with Sonic
              Solutions, Expressly Committing Not To Use Sonic Solutions' Confidential
              Information to Compete with It.

         9.       Dana Taylor and his partners created Sonic Solutions, LLC on May 13, 2002 as a

dealer of third party ultrasound products used to control algae growth in water bodies




                                                         2
        10.      In or around2004, Sonic Solutions began selling its own ultrasound products.

        1   1.   Sonic Solutions developed an extensive network of dealers that distributed its

products.

        12.      In2012, Defendant Trigiani and Mr. Taylor began discussing the possibility of

DPI providing components for products offered by Sonic Solutions.

        13.      Each party expressly agreed, in an agreement effective May 8,2012 (the "DPI

Noncompete"), "to maintain and keep as confidential all information received from the other and

not to use such information to compete directly or indirectly with the other   .   ..." A copy of the
DPI Noncompete is attached hereto as Exhibit      1.


        14.      Each party further agreed that the other party would be entitled to "an injunction,

without any bond or other security being required therefor, restraining any breach" of the

provisions of the DPI Noncompete if the party committed or threatened any such breach.

        15.      The DPI Noncompete remains in effect and enforceable.

        16.      At the time DPI entered into the DPI Noncompete, DPI did not manufacture or

sell ultrasound devices.

   B.        George Hutchinson Develops a Superior Ultrasound Algae Control Technology
             for DPI.

        Plaintiffs are informed and believe, and upon such information and belief, state that:

        17.      In or about 2014, Defendant Trigiani met with George Hutchinson, an engineer

familiar with ultrasound technology.

        18.      Mr. Hutchinson subsequently designed ultrasound devices that would be

manufactured and marketed as the ooMezzo" and the "Quattro" within DPI's new Hydro

BioScience ("HBS") ultrasound product line.




                                                   J
         19.   The HBS products were superior to other ultrasound algae control products then

available in the market.

         20.   Mr. Hutchinson's company, ACUS, began to supply its customers with DPI's

HBS products in or around May 2016.

         21.   Sonic Solutions also began to distribute HBS products to its clients in or about

March 2018.

    C.     Sonic Solutions Creates a New Company that Builds Its Identity Upon the
           Marketing, Sale, and Service of HBS Products.

         22.   By January of Zbt8, Sonic Solutions had ceased manufacturing its own product

and had transitioned to marketing and selling only DPI's HBS products.

       23.     Beginning in the fall of 2018, Defendant Trigiani, Mr. Taylor, and Mr.

Hutchinson had a series of discussions about combining Sonic Solutions, ACUS, and DPI's HBS

division into a new entity to market the new HBS products.

       24.     Defendant Trigiani subsequently declined, in February 2019, to join the

partnership and instead encouraged Mr. Taylor and Mr. Hutchison to create their own entity to

be the exclusive distributor of   DPI's HBS product line.

       25.     On May 6,2019, Sonic Solutions and ACUS created SonicSolutions Algae

Control, LLC, ("S SAC") headquartered in Northampton, Massachusetts.

       26.     The parties created SSAC solely to distribute DPI's HBS products.

       27.     Sonic Solutions and ACUS transitioned their respective dealerships to SSAC

dealerships selling HBS products.

         28.   DPI represented to prospective clients that SSAC was DPI's exclusive distributor

of HBS products. See, e.g., Ex. 3.




                                                  4
         29.   Defendants took actions to promote the "SonicSolutions Algae Control" brand as

the commercial identity of HBS products.

         30.   Among other things, the user manual that DPI produced for the HBS Products

under the direction of Defendant Trigiani was branded "SonicSolutions     ALGAE CONTROL"

on its cover (the "HBS User Manual"). Attached hereto as Exhibit 2 is a true and accurate copy

of the HBS User Manual.

         31.   The HBS User Manual directed purchasers of the HBS products to process all

warranty claims through SSAC. Ex.2 at 39, 40.

         32.   The HBS User Manual directed purchasers of the HBS products to contact SSAC

for o'Customer Service" "Return Information," and 'oproduct updates, technical information, or

general inquiries."   Ex.2 at39, 40.

         33.   The SonicSolutions Algae Control branded HBS User Manual was included with

shipments of HBS products.

         34.   In reliance on the understanding that SSAC was the primary distributor of HBS

products, SSAC invested significant time and money in developing the commercial reputation of

HBS technology and products and in developing SSAC's commercial identity as the unique

source for those products and related services.

         35.   SSAC marketed and sold HBS products primarily on the basis of the extensive

client base that it and its parent companies, Sonic Solutions and ACUS, had built over many

yeafs.

         36.   SSAC continued to develop an extensive network of dealers and customers, both

current and prospective, on the basis of its marketing of HBS products.




                                                  5
           37.    Many of the SSAC clients had contracts and longstanding business relationships

with SSAC encompassing the purchase of ultrasonic products that committed the clients to

purchasing HBS products solely from SSAC.

           38.    In reliance upon the DPI Noncompete and DPI's agreement that SSAC would be

the primary source of the HBS products, Sonic Solutions and SSAC shared their clients'

identities and contact information, and related con{idential business information, with DPI so

that, for efficient and timely customer service, DPI could ship HBS products directly to SSAC

clients.

           39.    In further reliance on the DPI Noncompete and DPI's agreement that SSAC

would be the primary source of the HBS products, Sonic Solutions and SSAC directed their

customers to DPI for product repairs covered by HBS product warranties.

    D.        SSAC's Business Grows Rapidly Into the Early Part of 2021.

           40.    In 2018, Sonic Solutions sold over $470,000 in HBS products.

           41.    In20l9, Sonic Solutions   and then, after its merger with ACUS, SSAC,

collectively sold nearly $600,000 in HBS products.

           42.    In2020, SSAC sold over one million dollars in HBS products.

           43.    On information and belief, SSAC and its predecessor entities were, at all relevant

times, responsible for more than 80% of DPI's HBS sales.

    E.        Defendants Surreptitiously Use Confidential SSAC Customer Information to
              Undercut SSAC and Move Customers to DPI.

           Plaintiffs are informed and believe, and upon such information and belief, state that:

           44.    Shortly after the parties created SSAC with the understanding that it would

leverage and expand their predecessors' client base to distribute HBS products, Defendant




                                                    6
Trigiani, unbeknownst to SSAC or its related entities, created an internal marketing group within

DPI whose goal was to capture and directly market to those clients.

        45.    Thereafter, and beginning at least by early 2020, when SSAC would refer

customers to DPI for product repairs pursuant to the parties' warranty process, DPI personnel

under the direction of Defendant Trigiani solicited those customers to purchase directly from

DPI rather than SSAC.

        46.    Because of confidential information that Sonic Solutions provided in reliance

upon the DPI Noncompete and other DPI assurances, DPI also had access to SSAC pricing

information. Defendants used that information in their solicitations to undercut SSAC prices.

       47.     In early 2020, Defendant Trigiani retained an associate to approach Mr. Taylor of

SSAC. That associate was successful in obtaining from SSAC, and providing to DPI, a copy of

the SSAC form of dealer agreement and SSAC dealer training materials.

       48.     From those materials, DPI was aware of the discounts off manufacturer's

suggested retail price   ("MSIUt"; that SSAC offered to its dealers   as   well as a provision within

the dealer agreements that prohibited the dealer from selling ultrasonic algae control products,

other than those distributed by SSAC, for two years following the termination of the agreement.

        49.    Armed with this knowledge, DPI offered discounts off MSRP to SSAC's dealers

in excess of what SSAC offered, effectively foregoing profit in an effort to induce      a breach   of

these dealers' contracts   with SSAC.

       50.     In or around February 2020, Defendant Trigiani, without SSAC's knowledge but

using confidential SSAC client information, met with key SSAC international customers in Oslo,

Norway and in Prague, CzechRepublic and successfully persuaded them, in substantial part by

undercutting SSAC's prices, to purchase directly from DPL



                                                   7
          51.     Among the other clients that Defendants usurped was Algaefree of Australia,

which now purchases directly from DPI but still advertises its HBS products, at least in part, as

SonicSolutions products.

          52.     On or before April 9, 2021, DPI's inside sales person Paul Woods solicited

SSAC's key customer, KLM.

          53.     On or around May 3, 2021, Paul Woods of DPI contacted Les Traitments BioBac,

Inc., a signed SSAC dealer, to provide pricing on HBS units that undercut SSAC prices. A true

and accurate copy of Les Traitments BioBac's signed Dealer Sales Agreement is attached hereto

as   Exhibit 4.

          54.     In May, 2021, the Long Pond Clean Waters Committee ("LCPCW") returned four

HBS Quattros and related accessories it had recently purchased from SSAC after LPCWC

discussions with DPI.

      F      Defendants Financially Squeeze SSAC To Further Its Efforts To Put SSAC Out
             of Business.

          55.     On information and belief, on or before March 17,202T, without notice to SSAC,

DPI stopped including, in shipments of products to SSAC customers, the SonicSolutions Algae

Control branded HBS User Manual and replaced it with a nearly identical manual that had all

references to SSAC removed and replaced with DPI.

          56.     By mid-Apil,202l, SSAC had outstanding several purchase orders it had

submitted to DPI in reliance upon its longstanding credit, discount, and payment terms.

          57.     On   April 19,2021, however, Defendant Trigiani informed SSAC that DPI was

unilaterally changing the price list, discount level, and payment terms of its arrangement with

SSAC "effectively immediately." DPI stated that, henceforth, it would ship products only when

SSAC's account was current and after each item was prepaid.


                                                  8
          58.   SSAC, in need of product to service its customers during the202I algae season,

responded by offering to prepay for additional units and arranged for the payment of their

balance, notwithstanding that such payment was not due under the terms to which the parties had

agreed and operated.

     G.     DPI Then Refuses to Honor SSAC Purchase Orders.

          59.   On April 23,2021, DPI confirmed that it received a wire transfer of $10,958 from

SSAC as prepayment for three units that DPI had represented were ready to ship.

          60.   On April 26,2021,DPI confirmed that it received SSAC's wire transfer        of

$25,983 to pay off current invoices (which, according to their written terms, were not yet due).

          6T.   On that same day, after receiving the wire transfers, DPI notified SSAC that all    of

its purchase orders, other than the three which had been prepaid, were "rejected." A true and

accurate copy   ofthat correspondence is attached hereto     as   Exhibit   5.


          62.   On that same day, almost immediately after DPI conhrmed receipt of the wire

transfers, Defendant Trigiani notified SSAC that, effective immediately, DPI would not sell any

products to SSAC. A true and accurate copy of that correspondence is attached hereto as Exhibit

6.

          63.   SSAC submitted six (6) purchase orders to DPI, on or before April 26,2021,that

DPI continues to refuse to   fulfill.   True and accurate copies of those purchase orders are attached

hereto as Exhibit 7.

          64.   DPI's refusal to supply HBS products in fulfillment of purchase orders included a

purchase order for a SolaRaftrM - Single Quattro that SSAC submitted for the Placer County

Water Agency on or around April 20,2021.




                                                     9
        65.      On information and belief, a representative of DPI then contacted the Placer

County Water Agency and sold it the SolaRaftrM - Single Quattro directly.

        66.      On May 17,2021, Placer County Water Agency contacted SSAC to cancel its

order for a SolaRaftrM - Single Quattro, which order SSAC had been unable to     fulfill   due to

DPI's actions.

        67.      SSAC is currently unable to supply its customers with product and cannot survive

without access to the HBS products.

   H.        DPI Cuts Out SSAC in the Warranty Process on Products Previously Sold to
             SSAC.

        68.      By agreement of the parties, SSAC had been responsible for helping customers

resolve warranty issues with the HBS products and obtaining and completing Return Material

Authorization ("RMA") forms.

        69.      Until early March, 2021, shipments of HBS units included the HBS User Manual

that informed consumers that, "In order for a claim to be processed, you must call

SonicSolutions Algae Control . . . to obtain a Return Material Authorization (RMA) number and

accompanying RMA form." See Ex.2 at39.

        70.      The HBS User Manual included in hundreds of shipments of HBS units further

directs consumers to "please call SonicSolutions Algae Control" "[f]or Customer Service, and to

request an   RMA or obtain Return Information." Ex. 2 at 40.

        TL       Customers have relied on SSAC to assist them in completing RMA forms and

resolving warranty issues.

        72.      On April 27,2021, DPI informed SSAC that DPI's Wananty departments would

no longer communicate with SSAC, and that customers with warranty issues should be directed




                                                 10
to contact DPI directly. A true and accurate copy of this correspondence is attached hereto as

Exhibit     8.


            73.     If SSAC   is unable to communicate with dealers, customers, or DPI concerning

warranty issues, its reputation, and its long-cultivated relationships with dealers and customers,

will   be irreparably harmed.

       I.        DPIos Actions Interfered With, and Were Intended to Interfere With, SSAC's
                 Prospective Business Relationship With a Key Investor.

            74.     On December 31, 2020, SSAC executed a Letter of Intent with a third party,

AlgaeSonix. On information and belief, AlgaeSonix intended to invest in excess of two million

dollars in SSAC.

            75.     On information and belief, throughout the year 2021, DPI was aware that

AlgaeSonix was intending to invest in SSAC.

            76.     In March 2021, SSAC attempted to facilitate the fulfillment of Purchase Order

301 placed by AlgaeSonix with DPI, which included orders for the particularly valuable

"Quattro" HBS algae control systems.

            77.     Purchase Order 301 sought $648,798.75 of HBS products.

            78.     DPI accepted Purchase Order 301 on March 8,2021.

            79.     Throughout March and April 202I, SSAC corresponded with DPI concerning

Purchase Order 301 in an effort to coordinate the fulfillment and shipping of that Purchase

Order.

            80.     DPI shipped only several, lower-valueMezzo units. As of April26,2021,DPl

had    fulfilled less than ll3 of Purchase Order 301.




                                                    11.
         81.   In a letter dated April26,202l, Defendant Trigiani informed SSAC that DPI

would not supply any further algae management products to AlgaeSonix. See Exhibit 6.

         82.   Defendants' actions, including but not limited to their breach of the DPI

Noncompete, their breach of DPI's distributorship agreement with SSAC, their surreptitious

taking of SSAC's customers, their cessation, without notice, of supplying SSAC with the sole

product it marketed and sold, and their refusal to honor an AlgaeSonix purchase order because          of

its relationship with SSAC, have devalued SSAC's business and prevented SSAC from

completing its business deal with AlgaeSonix.

    J.     DPI Defamed SSAC While Directly Contacting lts Dealers and Customers.

         83.   On and after April 26,2021, DPI issued a Hydro Bioscience Ownership,

Distribution and Sales Clarification Notice (the "Notice"). A true and accurate copy of this

Notice is attached hereto as Exhibit 9.

         84.   On information and belief, such Notice was sent directly to, and only to,

Plaintiffs' dealers and clients, including but not limited to KLM, Maryland Biochemical Co., and

ESCMQ. A true and accurate copy of correspondence sent to ESCMQ from DPI is attached

hereto as Exhibit 10.

         85.   The Notice includes a statement that,   "It   has come to our attention that the sales,

distribution and ownership of DPI's Hydro Bioscience product line may have been

misrepresented in the marketplace . . ."

         86.   The Notice includes a statement that "DPI is the owner of its HBS products. .       .




and customer support and no other person has a right thereto or an interest therein."

         87.   The above statement is false.




                                                12
        88.    SSAC o'o\rms," and/or has a right and interest in, HBS's products' customer

support.

        89.    Documents DPI provided to end users of its HBS products had instructed those

customers to contact SSAC for customer service.        Ex.2 at39.

       90.     SSAC submitted at least four RMAs in April 2021, as part of its ongoing effort to

provide customer support. It had an interest in the resolution of those claims.

       91.     The Notice includes a statement that "DPI is the owner of its HBS products. .      .



and no other person has a right thereto or an interest therein."

        92.    The above statement is false.

        93.    SSAC owned and owns the HBS products that it purchased from DPI.

        94.    The Notice included a statement that "DPI is not bound by any exclusivity

arrangement in North America, South America, Africa, Australia, or Asia."

       95.     The above statement is false.

        96.    DPI previously represented to a then-prospective client in Uruguay, which is

located in South America, that SSAC was the only company authorized to sell and distribute

DPI's HBS products. See Ex.     3.


       97.     The Notice encourages the addressee to contact DPI directly to order HBS

products.

       98.     Statements in the Notice indicate that SSAC has misrepresented its relationship to

DPI and its role as a distributor of HBS technology.

       99.     Such statements are false.

        100.   SSAC has not misrepresented its relationship to DPI or its role as a distributor       of

HBS technology.



                                                  13
         101. Because the Notice was sent only to SSAC's clients, all of whom had previously
received HBS products from SSAC and/or executed agreements with SSAC conceming the

distribution of HBS products, DPI knew or should have known that such recipients would

understand that the Notice referred to SSAC, and only to SSAC.

         I02.   The false statements in the Notice had the effect of injuring SSAC's reputation

and have caused   it economic harm.

    K.        SSAC Cannot Fulfill Orders Without Access to Its Product.

         103.   SSAC's contracted dealers and prospective customers typically order product for

delivery in between April and August, when algae growth is most robust in the northern

hemisphere.

         104.   SSAC has six purchase orders that are pending and were pending when DPI

breached its agreement   with SSAC by terminating supply of HBS product without any advanced

notice. See Ex.7. SSAC does not have sufficient supplies to fulfill these orders.

         105.   SSAC received additional orders from dealers and customers in April 2021, and

continues to receive orders from dealers and customers, that it is now not able to fulfill.

         106.   SSAC had at least three prospective relationships with high-value clients.

         107.   SSAC has a prospective sale in Uruguay, to Obras Sanitarias del Estado.

         108.   On information and belief, DPI was and is aware of this prospective sale. A true

and accurate copy of a letter DPI wrote to Obras Sanitarias del Estado concerning this proposed

project is attached hereto as Exhibit 3.

         109.   This sale, if consummated, would result in the sale of HBS products with an

MSRP value in excess of $900,000.




                                                 14
       110.         SSAC has a pending sale in Ecuador. This customer has placed an order for

approximately $250,000 of HBS products.

       1   I   1.   SSAC has a prospective sale to a customer in the Philippines. SSAC's proposal,

which is under consideration, is for the sale of 25 HBS pontoons. This order, if accepted, would

result in the sale of HBS products with an MSRP value in excess of $800,000.

        lI2.        SSAC expects an economic benefit from each of these prospective deals.

       113.         On information and belief, under each of these deals, Defendants would also reap

substantial financial benefit and is preventing the deal from being consummated only to

substantially and irreparably harm SSAC

       ll4.         Because DPI unreasonably terminated the supply of product without any advance

notice, SSAC cannot procure a substitute supply during this algae season.

       115. Furthermore,         because SSAC's business model has been focused on marketing,

promoting, selling, and servicing only DPI HBS products, SSAC's customers are not likely to

accept a substitute supply of products.

       116.         SSAC, along with and through its predecessor entities, has cultivated long-

standing relationships with its dealers and customers.

       ll7.         Maryland Biochemical Co., for example, has relied on SSAC and its predecessor

entities for more than a decade to supply it with algae management technology.

       I   18.      SSAC has already lost sales to long-time customers, including a sale of $200,000

worth of HBS products to Aquarion, as a result of DPI's actions.

       119.         SSAC has already lost sales to first-time customers, including Placer County

Water Agency, as a result of DPI's actions.




                                                    15
          120. On average, SSAC needs approximately       six months from initial client contact to

complete a purchase.

          l2l.   If SSAC continues to be unable to fulfill pending   orders, its reputation, and its

relationship with its dealers and customers, will continue to be irreparably harmed and likely

ruined.

          I22.   SSAC does not have sufficient financial reserves to endure an entire algae season

without a supply of products to sell.

          123.   Absent immediate relief, SSAC will likely go out of business.

                                           COUNT I
                 Tortious Interference with Prospective Business Relationships

          124.   Plaintiffs incorporate by reference each and every allegation in the preceding

paragraphs of this Complaint as if set forth in this count of the Complaint.

          I25.   Plaintiffs had advantageous relationships with third parties, including Maryland

Biochemical Co., Aquarion, KLM, AlgaeSonix, and others, which created a probability of future

economic benefit for Plaintiffs.

          126. DPI intentionally   induced the breaking of these relationships by abruptly

terminating its supply of HBS products to Plaintiffs without providing reasonable notice.

          I27.   DPI intentionally induced the breaking of these relationships by preventing

Plaintiffs from being able to fulfill pending purchase orders.

          128. DPI intentionally   induced the breaking of these relationships by contacting

Plaintiffs' dealers and customers and offering to sell HBS products to them directly.

          129. The interference    of DPI with Plaintiffs'prospective business relationships was

intentional and improper in motive and in means.




                                                  16
           130.      Plaintiffs were irreparably harmed and will continue to be ineparably harmed by

DPI's action in interfering with Plaintiffs' prospective business relationships

                                               COUNT II
                            Tortious Interference with Contractual Relations

           13   1.   Plaintiffs incorporate by reference each and every allegation in the preceding

paragraphs of this Complaint as if set forth in this count of the Complaint.

           132. Plaintiffs    has written contracts    with third party dealers, including but not limited

to Maryland Biochemical Co., KLM, Les Traitments BioBAC, and T.A.S.O.

           133.      DPI knowingly interfered with Plaintiffs' contracts with its dealers by actions

including preventing Plaintiffs from being able to supply the HBS items requested by Plaintiffs'

contracted dealers.

           134.      DPI's interference, in addition to being intentional, was and is improper in motive

and means.

        135.         Plaintiffs were irreparably harmed and will continue to be ineparably harmed by

DPI's action in interfering with Plaintiffs' contractual relations.

                                                COUNT III
                              Intentional Interference with Contractual Rights

           136. Plaintiffs    incorporate by reference each and every allegation in the preceding

paragraphs of this Complaint as       if   set forth in this count of the Complaint.

           137. Plaintiffs    have written contracts with third party dealers, which include a

termination provision that requires at least sixty days' notice to SSAC, as well as a two-year

prohibition on selling ultrasonic algae eliminators "other than the ones distributed by SSAC" for

a period    of two (2) years following termination of the contract.




                                                        L7
        138.   DPI knowingly interfered with these contracts by preventing such third party

dealers from performing under their contract      with SSAC, specifically by making it impossible

for those third parties to comply with the reasonable termination provisions of such contracts and

to fulfill their active or pending purchase orders.

        139.   Plaintiffs were irreparably harmed and will continue to be ineparably harmed by

DPI's action in interfering with Plaintiffs' contractual relations.

                                            COUNT IV
                                   Violations of M.G.L. c.93A, $ 11

        I40.   Plaintiffs incorporate by reference each and every allegation in the preceding

paragraphs of this Complaint as if set forth in this count of the Complaint.

        141. All parties are engaged in the conduct of trade or commerce as defined in Mass.
G.L. ch. 93A, $$ 2 and   ll.
        142.   Defendants' conduct, as described herein, constitutes unfair and/or deceptive acts

or practices that are in violation of Mass. G.L. ch. 93A, $$ 2 and    ll.
        143.   Defendants' conduct, described above, occurred primarily in Massachusetts.

        144.   Defendants' use or employment of the unfair and/or deceptive acts or practices

was willful and/or knowing.

        145.   As a direct and proximate consequence of Defendants' unfair and/or deceptive

acts or practices, Plaintiffs have suffered and   will continue to suffer   loss and irreparable injury.

                                                  COUNT V
                                        Breach of Contract

        146. Plaintiffs incorporate by reference each and every allegation          in the preceding

paragraphs of this Complaint as if set forth in this count of the Complaint.




                                                    18
        147.   An implied-in-fact contract exists between the parties, whereby DPI would supply

Plaintiffs with HBS products.

        148.   This contract required reasonable notice before its termination.

        149.   DPI breached the contract by terminating the contract without providing

reasonable notice to Plaintiffs, and without giving Plaintiffs adequate time to locate a substitute

supplier and manufacturer of its products.

        150.   As a result of this breach, Plaintiffs have been harmed and will continue to be

irreparably harmed.

                                          COUNT VI
                                   Breach of DPI Noncompete

        151.   The DPI Noncompete is a valid agreement binding on DPI.

        I52.   DPI materially breached this agreement by using Plaintiffs' confidential customer

information to contact and directly solicit these customers.

        153.   As a result of DPI's breach of this contract, Plaintiffs have been harmed.

        154.   By the DPI Noncompete's own terms, Plaintiffs are entitled to injunctive relief

under these circumstances without placing a bond.



                                          COUNT VII
                         Injunctive Relief Pursuant to G.L. c. 266, $ 91

        155. Plaintiffs incorporate by reference      each and every allegation in the preceding

paragraphs of this Complaint as if set forth in this count of the Complaint.

        156. DPI advertises its HBS products through        "Testimonials."

        157.   A true and accurate copy of HBS's 'oTestimonials" page, as it appeared on June         l,
202I, is attached hereto as Exhibit 11 ("Testimonials Page").



                                                 19
         158. DPI, in the Testimonials      Page, represents that the photographs, labelled   "Before"

and   "After" are images of Cumberland Harbor in St. Mary's Georgia.

         159.     DPI, in the Testimonials Page, represents that the photographs labelled "Before"

and   "After"   are "real world examples" of the algae management systems sold by DPI's HBS

division.

         160.     These representations are false.

         16l.     The photographs on the Testimonials Page, labelled "Before" and "After," are

images of Rockland Country Club in Rockland, New York.

         162. The "Before" photograph        on the Testimonials Page was taken in2004, by agents

of Rockland Country Club.

         163. The "After" photograph        on the Testimonials Page was taken in or around2004,

by an employee or agent for Sonic Solutions, LLC.

         164. DPI's HBS technology         did not exist in 2004.

         165.     The photographs on the Testimonials Page show examples of the algae

management systems sold by Sonic Solutions in early 2004.

         166. General Laws Chapter 266, section 9l provides that any party aggrieved by false
advertising may seek equitable relief.

         167.     Sonic Solutions is aggrieved by DPI's false advertising, in that DPI has

misappropriated Plaintiff s intellectual property in order to deceive consumers.

         168.     As a result, Plaintiffs seek injunctive relief requiring DPI to discontinue its false

advertising and remove all instances of false statements from the Testimonials Page.




                                                     20
                                                COUNT VIII
                                                 Defamation

         169.   Plaintiffs incorporate by reference each and every allegation in the preceding

paragraphs of this Complaint as     if   set forth in this count of the Complaint.

         170.   DPI and Defendant Trigiani published the Hydro BioScience Ownership,

Distribution and Sales Clarification Notice (the "Notice") on and after April26,202l.

         17l.   The Notice contains statements that are false and which tend to injure SSAC's

reputation.

         172. Defendants knew, or should have known, that the published              statements are false

and injurious to the reputation of Plaintiffs.

         I73.   Defendants' publication of this Notice, the false statements therein, and other

false statements by Defendants have caused Plaintiffs economic harm, including but not limited

to the loss of prospective sales.

                                    V.     PRAYER FOR RELIEF

         WHEREFORE, due to the ongoing, severe, and irreparable injury to Plaintiffs caused by

Defendants' unfair acts and practices targeted to put Plaintiffs out of business, including but not

limited to their misappropriation of Plaintiffs' customer information, their interference with

Plaintiffs' business and contractual relationships, their failure to provide reasonable notice before

terminating their implied-in-fact contract with SSAC, and their breach of the DPI Noncompete,

Plaintiffs respectfully request that this Honorable Court order the following relief, including a

temporary restraining order and a preliminary injunction as stated:

    1.   That Defendants, their agents, servants, and employees, and all persons acting under their
         permission and authority be immediately enjoined and restrained for at least the
         remainder of 2021from:




                                                      21
          a.   refusing or otherwise failing to timely fulfill orders for HBS products from SSAC
               or its affiliate entities consistent with the practices among the parties as of January
               1,2020;

          b.   stating or implying to.any SSAC customer to which it has provided HBS products
               that SSAC is not to be involved in the warranty process for such products or
               refusing to cooperate with SSAC in fulfilling any such warranty in substantial
               compliance with the warranty service process employed by DPI and SSAC as of
               January 1,2020;

          c.   stating or implying to any party that SSAC or its affiliated entities are not
               authorized to sell, service, or otherwise fulfill orders for any HBS product;

          d.   contacting any SSAC customer for any purpose related to HBS products or
               otherwise except as authorized in writing by SSAC; or

          e.   using any SSAC customer or pricing information for any purpose whatsoever
               except as SSAC may authorizeinwriting.

  2.   Entry ofjudgment, on all counts, in favor of Plaintiffs;

  3.   An award of monetary damages, including, but not limited to, actual, incidental and
       consequential damages, treble damages, attorneys' fees, interests, and costs;

  4.   Such other relief that the Court deems just and proper




THE PLAINTIFFS DEMAND A TRIAL BY JURY AS TO ALL ISSUES SO TRIABLE.




                                                 22
                                         VERIFICATION


    I, Dana G. Taylor, declare under the pains and penalties of perjrrry that I have reviewed

    the foregoing complaiat, that I authorize its fi.ling, and that the allegations set forth

    therein are true and acctrate to the best of my




                                            DanaG.




34779{JJv5




                                               23
                         PLAINTIFFS,
                         SONICSOLUTTONS ALGAE CONTROL, LLC.,
                         SONIC SOLUTIONS, LLC, and
                         ALGAECONTROL.US LLC

                         By Their Attomeys,

                           /s/ James C. Duda
                         James C. Duda, Esq. (BBO # 551207)
                         Lauren C. Ostberg, Esq. (BBO # 696883)
                         Bulkley, Richardson and Gelinas, LLP
                          1500 Main Street, Suite 2700
Dated: June9,202l         Springfield, MA 0l 1 I 5-5507
                         Tel. (413) 272-6286
                         jduda@bulkley.com
                         lostberg@bulkley.com




                    24
